 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VINCENT ANTHONY CALLENDER,                        No. 1:18-cv-01235-DAD-GSA (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    SCHELLENBERG, et al.,                             THE CASE FOR FAILURE TO STATE A
                                                        CLAIM AND FAILURE TO OBEY A COURT
15                       Defendants.                    ORDER
16                                                      (Doc. No. 11)
17

18

19           Plaintiff Vincent Anthony Callender is a state prisoner proceeding pro se and in forma

20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a

21   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22           On August 28, 2019, the assigned magistrate judge screened plaintiff’s complaint (Doc.

23   No. 1) and concluded that it did not state a cognizable claim under § 1983 against any named

24   defendant. (Doc. No. 10.) Plaintiff was granted leave to file an amended complaint within thirty

25   days and informed that failure to comply with that order would result in the action’s dismissal for

26   failure to state a claim. (Id. at 18.) Plaintiff did not file an amended complaint within the time

27   provided.

28   /////
                                                        1
 1          Consequently, on October 29, 2019, the assigned magistrate judge issued findings and

 2   recommendations recommending that this case be dismissed due to plaintiff’s failure to state a

 3   claim, failure to comply with a court order, and failure to prosecute. (Doc. No. 11.) Plaintiff was

 4   granted fourteen days to file objections to the findings and recommendations. (Id.)

 5          On November 18, 2019, plaintiff filed a request that the court to clarify which of his cases

 6   is currently pending. (Doc. No. 12.) On November 25, 2019, the court issued an order informing

 7   plaintiff that this case was pending, advised him of the issuance of the October 29, 2019 findings

 8   and recommendations, and granted him an extension of time to file objections thereto. (Doc. No.

 9   13.) The time for filing objections pursuant to the November 25, 2019 order has now expired,

10   and plaintiff has not filed objections or any other response to the findings and recommendations.

11          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

12   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

13   court finds the findings and recommendations to be supported by the record and proper analysis.

14          Accordingly:

15          1.      The findings and recommendations issued on October 29, 2019 (Doc. No. 11) are

16          adopted in full;

17          2.      This action is dismissed, with prejudice, based on plaintiff’s failure to state a claim

18          upon which relief may be granted and failure to comply with a court order; and

19          3.      The Clerk of the Court is directed to close this case.

20   IT IS SO ORDERED.
21
        Dated:     January 30, 2020
22                                                      UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                        2
